Mr. JUSTICE KARNS, dissenting in part: I believe the majority’s conclusion that plaintiff failed to prove the existence of fraud perpetrated by defendant on plaintiff is clearly in error. Accordingly, for the reasons stated below, I respectfully dissent in part. Although the majority properly cites Lagen v. Lagen, 14 Ill. App. 3d 74, 302 N.E.201 (1st Dist. 1973), as the controlling authority, it fails to apply it correctly. Fraudulent concealment can be defined as the concealment of a material fact “done with the intention to deceive under circumstances creating an opportunity and duty to speak.” (Lagen v. Lagen, 14 Ill. App. 3d 74, 79, 302 N.E.2d 201, 205.) The majority fails to find any evidence of fraud, concluding that “plaintiff had ample opportunity to check the chain of title at the recorder’s office or * ° ° to at least ask the defendant if the only indebtedness on the property was the first mortgage.” The majority’s premise is that there can be no concealment by defendant because plaintiff should have known of the existence of the judgment lien. I would agree with the majority, if only there were some reason for charging plaintiff with the requisite knowledge. It is unreasonable to require plaintiff to inspect the real estate records on her own marital home, when under ordinary circumstances she would be aware of all encumbrances. The general rule is that purchasers of real estate have a duty to examine the record, and are, therefore, charged with notice of all matters shown thereon. (Worley v. Ehret, 36 Ill. App. 3d 48, 343 N.E.2d 237 (5th Dist. 1976).) We are not, however, dealing with purchasers or other third parties. Rather, we are dealing with a woman, whose husband secretly confessed judgment on a note he executed to his parents for the sole purpose of creating a lien on the marital home. In addition, defendant is obligated to disclose the existence of the lien to plaintiff as part of negotiating a good faith property settlement. The fact that plaintiff did not ask defendant if there were other encumbrances on the property is totally irrelevant. She had absolutely no reason to believe that there were liens other than the first and second mortgages, and, therefore, was not put on notice to make further inquiry. “In order to constitute notice there must be something more than a bare suspicion; it must appear that such facts were suggested as would cause a prudent mind to investigate * ° Bier v. Weiler, 203 Ill. App. 144, 151 (1916). Defendant fraudulently concealed the judgment lien from plaintiff when he was under a duty to disclose its existence. For these reasons, I would impose upon defendant the duty to remove the judgment lien from plaintiff’s property. Even if the majority were correct in finding no fraudulent conduct, the growing trend has been to allow a party to avoid a contract on the ground of unilateral mistake where the other party either had reason to know of, or, in fact, intentionally caused the mistake. (See Restatement (Second) of Contracts §295 (Tent. Draft No. 10,1975).) There is no doubt that defendant had actual knowledge of the judgment lien as it was his maneuverings that caused it to come into being. The fact that plaintiff could have avoided the mistake by searching the judgment records would preclude relief to the injured party. “A mistaken party’s fault in failing to know or discover the facts before making the contract does not bar him from avoidance or reformation * * * unless his fault amounts to a failure to act in good faith and in accordance with reasonable standards of fair dealing.” (Restatement (Second) of Contracts §299 (Tent. Draft No. 10, 1975).) At all times plaintiff acted reasonably and in good faith. It would be a grievous error to deny her any recourse in this case where defendant intentionally, if not fraudulently, caused the mistake to occur.